Bizzingo Launches Mobile Platform for Its Validated Business Social Network Bizzingo, Inc. (OTC.BB: BIZZ.OB – News) announces the launch of its mobile platform marking the first phase of its validated social network for business. The first application launched on the mobile platform is Bizzingo Conference, a networking tool that allows speakers to interact with their audience. Bizzingo Conference is the first in a series of applications that will be rolled out this summer and is available today. Built on Bizzingo’s mobile platform, the conference tool enables speakers to instantly receive audience feedback, gather contact details, prioritize follow-ups, and promote their presentation on social networks, all without needing to download a mobile application.
